Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/US2018/045544 (international filing date: 08/07/2018), which claims priority from provisional application 62542699 (filed 08/08/2017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (WO2018212692A1, hereinafter Siomina, NOTE: corresponding US KAZMI, NOTE: corresponding US 20210144601 A1 is currently being used for rejection citation purposes).

Regarding claim 1, Siomina teaches one or more non-transitory computer-readable media comprising instructions to, upon execution of the instructions by one or more processors of a user equipment (UE), cause the UE to (in general, see fig. 10-11 for UE and BS respectively, see also any or each of fig. 5-9 for relevant detail on SS/SS blocks/SS bursts and their patterns): 
measure, based on at least one synchronization signal (SS) of a cell received by the UE, a received signal strength indicator (RSSI) in a measurement bandwidth over a duration (see at least para. 87-88 of fig. 10, along with para. 66 of fig. 6 and para. 21, e.g. UE measures RSSI in one or more of given gap patterns).
Siomina differs from the claim, in that, it does not specifically disclose acquire a measurement window length…, wherein the measurement window length indicates a measurement time for the UE to measure the RSSI, and the measurement time includes all orthogonal frequency division multiplexing (OFDM) symbols containing reference symbols in a downlink part of measurement subframes, which are well known in the art and commonly used for improving measurement reliability in particular for mobility-related issues.
KAZMI, for example, from the similar field of endeavor, teaches similar or known mechanism of acquire a measurement window length…, wherein the measurement window length indicates a measurement time for the UE to measure the RSSI, and the KAZMI into the computer-readable media of Siomina for improving measurement reliability in particular for mobility-related issues.

Regarding claim 2, Siomina in view of KAZMI teaches to measure the RSSI, the UE is to: measure, based on the at least one SS of the cell received by the UE, at least one total power of the at least one SS of the cell plus noise and interference in the measurement bandwidth over the duration of the measurement window length; and calculate, based on the at least one measured total power, a linear average power of the at least one measured total power over the duration of the measurement window length.  (KAZMI, see at least para. 244 including Table 2, e.g. measuring RSSI)

Regarding claim 3, Siomina in view of KAZMI teaches the duration of the measurement window length starts at a first slot of a first SS block in an SS burst set, and the first slot has the first SS block as an earliest SS block in the SS burst set. (Siomina, see at least fig. 2; KAZMI, see at least fig. 5, e.g. SS blocks and bursts layout)

Regarding claim 4, Siomina in view of KAZMI teaches the measurement bandwidth is a same bandwidth as used for a corresponding reference signal received power (RSRP) measurement of the at least one SS to calculate a corresponding reference signal received quality (RSRQ) of the at least one SS.  (KAZMI, see at least para. 244 including Table 2, along with para. 58 and/or para. 130, e.g. measuring RSRP)

Regarding claim 5, Siomina in view of KAZMI teaches the measurement window length is calculated based on T.sub.RSSI = Min (5 millisecond (ms), 3.5.chi.M.chi.L.chi.T.sub.ss-symbol), further wherein the M is a number of symbols in an SS block, the L is a maximum number of SS blocks in an SS burst set, and the T.sub.ss-symbol is a duration of the symbol.  (KAZMI, see at least para. 244 including Table 2, e.g. T.sub.RSSI = MAX (5 ms, 2*M*L*T.sub.SS-symbol), NOTE: although KAZMI’s equation is not identical, a skilled person in the art would have known that KAZMI’s equation could also apply)

Regarding claim 6, Siomina in view of KAZMI teaches the measurement bandwidth includes one or more bandwidths in which corresponding reference signal received power (RSRP) measurements are performed.  (KAZMI, see at least para. 244 including Table 2, along with para. 130, e.g. measuring RSRP)

Regarding claim 7, Siomina in view of KAZMI teaches the at least one SS includes more than one SS block to indicate reference signal information from an access node (AN), and the more than one SS block are to be transmitted by one or more transmit-beams formed by the AN.  (Siomina, see at least fig. 11 along with para. 62, e.g. base station uses multi-beams to send SS)

Regarding claim 8, Siomina in view of KAZMI teaches the UE to determine the measurement window length based on a configuration to indicate the measurement window length.  (KAZMI, see at least para. 12-15, e.g. measurement time interval indicated or configured to the UE in measurement configuration transmitted on downlink)

Regarding claim 9, Siomina in view of KAZMI teaches the UE to receive the configuration to indicate the measurement window length via a radio resource control from an access node (AN). (KAZMI, see at least para. 12-15, e.g. measurement time interval indicated or configured to the UE in measurement configuration transmitted on downlink)
Regarding claim 10, Siomina in view of KAZMI teaches the UE to receive the at least one SS in an SS burst or an SS burst set from an access node (AN).  (Siomina, see at least para. 87 of fig. 10, along with para. 66 of fig. 6, e.g. base station sends SS to UE)

Regarding claim 11, this claim is rejected for the same reasoning as claim 1 (or combination of claims 1-8-9).  To be more specific, one skilled in the art would have known that claim 11 performs reverse procedures of those of claim 1 (or combination of claims 1-8-9); more specifically, it would be an access node CRM performs the reverse receiving from and transmitting to an user equipment CRM of claim 1 (or combination of claims 1-8-9).  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1 (or combination of claims 1-8-9).

Regarding claim 12, Siomina in view of KAZMI teaches the at least one SS of the cell includes more than one SS block to indicate reference signal information.  (Siomina, see at least para. 61-62; KAZMI, see at least para. 54, e.g. various reference signals)

Regarding claim 13, Siomina in view of KAZMI teaches the more than one SS block occupy more than one frequency range.  (Siomina, see at least para. 63, e.g. frequency ranges)

Regarding claim 14, Siomina in view of KAZMI teaches the message is further to indicate a periodicity of an SS burst set for transmission, further wherein the SS burst set includes a plurality of SS bursts that include the more than one SS block. (Siomina, see at least fig. 11 along with para. 64-65 of fig. 5, e.g. periodicity of SS burst set is supported)

Regarding claim 15, Siomina in view of KAZMI teaches to transmit the at least one SS, the AN is to transmit the at least one SS by forming one or more beams to include more than one SS block.  (Siomina, see at least fig. 11 along with para. 62, e.g. base station uses multi-beams to send SS)

Regarding claim 16, Siomina in view of KAZMI teaches the message is transmitted via a radio resource control by the AN.  (Siomina, see at least fig. 11 along with para. 93, e.g. via at least one of multicast, broadcast, dedicated, or RRC signals)

Regarding claim 17, this claim is rejected for the same reasoning as the combination of claims 1 and 2, except this claim is in apparatus claim format.
To be more specific, Siomina in view of KAZMI also teaches a same or similar apparatus with processors to perform various functions (Siomina, see at least fig. 3), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 18, Siomina in view of KAZMI teaches to calculate the RSSI, the CPU is to calculate, based on the at least one measured total power, a linear average power of the at least one measured total power over the duration of the measurement window length.  (KAZMI, see at least para. 244 including Table 2, e.g. measuring RSSI)

Regarding claim 19, Siomina in view of KAZMI teaches the one or more baseband processors are further to receive the SS of the cell from an access node (AN), further wherein the SS of the cell includes more than one SS block to indicate reference signal information of the cell.  (Siomina, see at least fig. 11 along with para. 61-62; KAZMI, see at least para. 54, e.g. various reference signals from  base station)

Regarding claim 20, Siomina in view of KAZMI teaches the more than one SS block are transmitted by one or more transmit-beams formed by the AN.  (Siomina, see at least fig. 11 along with para. 62, e.g. base station uses multi-beams to send SS)

Regarding claim 21, Siomina in view of KAZMI teaches the one or more baseband processors are further to receive a message to indicate a configuration of the measurement window length via a radio resource control.  (KAZMI, see at least para. 12-15, e.g. measurement time interval indicated or configured to the UE in measurement configuration transmitted on downlink)

Regarding claim 22, Siomina in view of KAZMI teaches the CPU is further to determine the measurement window length based on the received message.  (KAZMI, see at least para. 12-15, e.g. measurement time interval indicated or configured to the UE in measurement configuration transmitted on downlink)

Regarding claims 23, 24, and 25, these claim are rejected for the same reasoning as claims 11, 16, and 12, respectively, except each of these claims is in apparatus claim format.
To be more specific, Siomina in view of KAZMI also teaches a same or similar apparatus with processor and means to perform various functions (Siomina, see at least fig. 3), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered.  Regarding independent claims 1, 11, 17, and 23, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465